Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 1 of 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19 CV 0135

Case No.

STEVEN RAWLINS, 3

Petitioner/Movant,

an

 

UNITED STATES OF AMERICA,

Respondent. :

MOTION PURSUANT TO 28 U.S.C. § 2255 TO VACATE, SET ASIDE OR
CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY

1. The judgment being challenged was entered by the United
States District Court for the Southern District of New York in
Case Number 1:15-CR-00377-AJN.

2. The date of the judgment of conviction was June 21, 2016,
and the date of sentencing was June 21, 2016.

3. The length of sentence was 108 months.

4. The nature of the crime was one count of Wire Fraud in
violation of 18 U.S.C. § 1343 and 2.

5. Rawlins entered a not guilty plea.

6. Rawlins went to trial by jury.

7. Rawlins testified at trial.

8. Rawlins filed an appeal from the judgment of conviction.

9. Rawlins filed his appeal in the United States Court of
Appeals for the Second Circuit, Docket Number 16-2074-cr. The
judgment was affirmed on August 22, 2017. The issues raised was

that the district court (1) abused its discretion in denying the
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 2 of 34
i

request to cross-examine Brian Sharp on his extra~marital affair;

(2) abused its discretion in denying the request to cross-examine
Brian Sharp on the details of the civil suit by Rawlins against

Prime Health Services; (3) violated Rawlins', right to a fair trial

by admitting uncharged crimes and bad acts ae direct evidence; (4)
erred in finding the existence of an uncharged conspiracy, pretrial,
and then ruling that statements of Franklin Palm were admissible as
non~-hearsay statements of a co-conspirator made during and in
furtherance of the conspiracy; (5) erred in its jury instructions

on Blackmail and an Authorization Defense; and (6) erred in increasing
offense level under the Sentencing Guidelines by four because it made
a clearly erroneous finding of fact that Rawlins employed sophisticated

means in the commission of his crime and obstructed justice. Rawlins

did not file a petition for certiorari in the United States Supreme

Court.

10. Rawlins has previously filed another motion concerning
the judgment of conviction.

11. The previously filed motion was in the United States Court
of Appeals for the Second Circuit, Case Number 16-2074-cr. The
motion filed was for Re-hearing pursuant to Rule 40 and 35. The
issue raised was that the Court of Appeals misconstrued a material
fact and point of law when it found that the district court did not
abuse its discretion in denying the request to cross-examine Brian
Sharp on his extra-marital affair. Rawlins did not receive a
hearing on this motion. The Second Circuit denied the motion on

November 15, 2017. No other motions have been filed.
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 3 of 34

12. Rawlins alleges the grounds stated below, for which
Rawlins claims he is being held in violation of the constitution,
laws or treaties of the United States. All facts alleged by Rawlins
for one ground are alleged in support of all other grounds, to the
extent it is not inconsistent with the purposes of this petition,
or any applicable law or rule. Rawlins requests this Court follow
the general rule that pro se motions be construed liberally, and be
interpreted to encompass any legally valid ground for relief under

28 U.S.C. § 2255, regardless of the language employed.
G ROU N D 1

COUNSEL RENDERED INEFFECTIVE ASSISTANCE AND VIOLATED RAWLINS' RIGHT
TO DUE PROCESS WHEN COUNSEL DEVELOPED A CONFLICT OF INTEREST SHORTLY
BEFORE TRIAL THAT ADVERSELY AFFECTED HIS REPRESENTATION OF RAWLINS.

FACTS. Rawlins was charged in a One-Count Information with Wire
Fraud for allegedly making illegal cash transfers from the Capital
Bank accounts of Prime Health Services, Inc. and Core Choice, Inc.
The majority stockholder of both companies, and the Government's

key witness against Rawlins, was Brian Sharp. Rawlins was a minority
stockholder, owning 10% of Core Choice. Rawlins claimed that he had
authorization from Brian Sharp to make the cash transfers, and Sharp
testified at trial that he had not authorized Rawlins to make the
transfers, making the primary issue at trial the credibility of Brian
Sharp and Rawlins. Rawlins retained Richard Braun as Counsel to
represent him. The sole trial strategy discussed by Rawlins and
Counsel, and the only strategy they prepared for, was to attack Brian
Sharp's Credibility. (See Exhibits A and B). This changed on
October 26, 2015, five days before trial, when Counsel acquired
Rawlins' 10% ownership of Core Choice for a price of $25,000.00.

(See Exhibit C). Counsel's acquisition of the Core Choice stock
created a conflict of interest. At Counsel's request, Rawlins had
provided Counsel with evidence prior to trial, and additional evidence
during the trial, that Counsel would use to impeach the testimony of
Brian Sharp, but Counsel never used this evidence to attack the
eredibility of Brian Sharp, which Counsel had assured Rawlins he would

during cross-examination of Sharp, or at some other point in the trial.

(See Exhibit A). The assignment of the Core Choice stock to Counsel,
which Counsel never advised this Court of in violation of his legal
and ethical duty as an officer of the Court to do, resulted in
Counsel becoming a business partner with Brian Sharp, the Government's
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 4 of 34

key witness against Rawlins; Counsel becoming a part owner of one of
the companies from which the Government alleges Rawlins made illegal
cash transfers from; and Counsel acquiring a financial interest in
the outcome of the trial.

PREJUDICE. Counsel's acquisition of the Core Choice stock created
an actual conflict of interest that adversely affected Counsel's
performance. Through its in limine motion, the Government was
permitted to present substantial evidence attacking the credibility
of Rawlins. Counsel and Rawlins had determined that the only viable
trial strategy to counter the Government's attack, was its own attack
on Brian Sharp's credibility. After Counsel acquired part ownership
of Core Choice, Counsel's and Rawlins' interests diverged, with
Rawlins insisting that Counsel launch the attack on Brian Sharp's
credibility that they had agreed to, and Counsel refusing to do so.

Counsel had numerous opportunities to attack Brian Sharp's credibility
which he failed to do: (1) Counsel could have submitted the proffer
requested by this Court to counter the Government's in limine request
denying Rawlins from presenting evidence of Brian Sharp's extra-
marital affair, and the lies Sharp told his wife and others in order
to hide the affair; (See Ground 2 for details); (2) Counsel could
have presented to the jury the Corporate Resolutions executed by
Brian Sharp authorizing, ratifying, accepting, and confirming all cash
transfers made by Rawlins from the Capital Bank accounts of Prime
Health and Core Choice, which formed the basis of the Government's
Criminal Information; (See Ground 3 for details); and (3) Counsel
could have presented to the jury documentary and testimonial evidence
regarding the numerous lies Brian Sharp told during his testimony.
(See Ground 4 for details). Counsel was preparing to submit all of
the above evidence to the jury prior to his acquisition of the Core
Choice stock, but submitted none of the evidence after acquiring the
stock. (See Exhibit A). Even this Court seemed to observe a
"strategic shift" in Counsel's argument when it noted before trial,
but after Counsel's acquisition of the Core Choice stock, Counsel's
abandonment of his request to present impeachment evidence against
Brian Sharp regarding the deception surrounding Sharp's extra-marital
affair. (See Trial Transcript, pp. 92-93). Counsel's shift from his
strategy of attacking Brian Sharp's credibility to not attacking it,
is a clear lapse of representation resulting from his conflict of
interest. Even though a show of prejudice is not required when
Counsel suffers from an actual conflict of interest that adversely
affects his representation, Rawlins has made such a showing that

is evidenced by Counsel's deficient performance. The case against
Rawlins was not strong. There was no direct evidence, and at least
one juror was highly distraught over the verdict which the juror
expressed to the Prosecutor immediately after the trial, and which
the Prosecutor failed to follow up on. (See "Strength of the
Government's Case" infra.). Had the jury heard evidence that Gounsel
had become a business partner with the Government's key witness, and
had a financial interest in the outcome of the trial, or had it heard
any of the other evidence described above, there is a reasonable
probability that it would not have convicted Rawlins.
Case 1:19-cv-00135-AJN Document 1. Filed 01/03/19 Page 5 of 34

GROUND 2

COUNSEL RENDERED INEFFECTIVE ASSISTENCE WHEN HE FAILED TO SUBMIT A
PROFFER REQUESTED BY THE COURT IN RESPONSE TO THE GOVERNMENT'S
REQUEST FOR AN ORDER PROHIBITING RAWLINS FROM ELICITING EVIDENCE OR
TESTIMONY REGARDING THE EXTRA-MARITAL AFFAIR OF THE GOVERNMENT'S
KEY WITNESS.

FACTS. Counsel had numerous opportunities to attack the credibility
of Brian Sharp, the Government's key witness. One such opportunity
was the extra-marital affair carried on by Brian Sharp, and the lies
he told his wife, bankers, employes, and clients to hide the affair.
The Government recognized that evidence of the affair could jeopardize
its case, and filed an in limine motion requesting an order from the
Court prohibiting Counsel from presenting any evidence or testimony
to the jury regarding the affair. The Court preliminarily granted
the order, and advised Counsel to submit in writing a proffer to the
Court by October 28, 2015, showing the relevancy of evidence of the
affair. Counsel assured the Court and Rawlins that the proffer would
be timely filed. When Counsel failed to submit the proffer, the
Court reminded Counsel that it was still awaiting receipt of the
proffer so that it could make a final decision on the admissibility
of evidence of the affair. Counsel never submitted the proffer,
offering no explanation to the Court other than to suggest that it
would have been a futile effort because this Court would never change
its preliminary order. (See Trial Transcript, pp. 92-93). In effect,
Counsel was blaming the Judge for his failure to submit the proffer.
Had Counsel submitted a proffer, and included the points described
below, this Court would have most likely admitted evidence of the
affair. Counsel could have proffered the following: (1) Counsel
could have pointed out that the Government only cited one case where
evidence of a witness! affair was not admitted, and that was United
States v. Siraf, from the E.D.N.Y. In Siraf, the Court did deny
evidence of a witness' affair, but only because the affair was remote
in time, it was 13 years prior to the commission of the offense.

This is distinguishable from Rawlins' case; (2) Counsel could have
cited the much more applicable case of United States v. Amato, 540
F.3d 153, 165 (2nd Cir. 2008), a case from the S.D.N.Y. In Amato,
the Court held that cross-examination about a witness' affair was
permissible where the affair was recent in time. Brian Sharp's
affair was contemporaneous to the charged offense, and to add to the
relevancy, the affair was connected to the offense. Amato shows
clearly that authority is plainly on the side of allowing evidence
about a witness' affair in a case such as Rawlins'. Any competent
Counsel could have located Amato and include it in a proffer; and

(3) Counsel could have simply requested a limiting instruction to
accompany the admission of evidence of the affair. There is a strong
presumption that juries follow a Court's limiting instructions. The
Court could have instructed the jury to consider the evidence of the
affair only for the purpose of assessing Brian Sharp's credibility,
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 6 of 34

and not to allow any emotional response to prejudice their assessment.
Such an instruction would have cured any possibility that an emotional
response to the affair would have affected the jury's decision.

PREJUDICE. Rawlins was prejudiced by Counsel's deficient performance
when he failed to submit the written proffer requested by this Court.
The Government's case was not strong. The Government recognized this,
which is the reason it filed the in limine motion seeking to deny
evidence of the affair. The reason given by the Government, that
evidence of the affair "runs a high risk of inflamming the jury" is
overstated. It is not likely that the sophisticated juries of New
York City would be "inflammed" by evidence of an affair. It is more
likely that the jury would conclude that if Brian Sharp is capable

of lying to his wife, bankers, employees, clients, and everyone else
around him for over three years while he carries on his affair, then
he is certainly capable of lying about any other matter. Had Counsel
submitted the proffer, and had Counsel cited the Second Circuit
authority of Amato, and had Counsel requested a limiting instruction,
this Court likely would have allowed cross-examination of Brian Sharp
regarding his extra-marital affair and the lies he told to shield the
affair. Had the jury heard this evidence of Sharp's deceptive nature,
there is a reasonable probability that it would not have convicted
Rawlins.

GROUND 3

COUNSEL RENDERED INEFFECTIVE ASSISTANCE WHEN HE FAILED TO PRESENT
EVIDENCE AT RAWLINS' TRIAL THAT WOULD HAVE SHOWN THE CASH TRANSFERS
THAT BRIAN SHARP, THE GOVERNMENT'S KEY WITNESS, TESTIFIED WERE NOT

AUTHORIZED AND WERE ILLEGAL HAD BEEN PREVIOUSLY DECLARED AUTHORIZED
AND LEGAL IN WRITTEN DOCUMENTS EXECUTED BY BRIAN SHARP.

FACTS. Brian Sharp, the majority owner of Prime Health Services

and Core Choice, and the Government's key witness, testified at trial
that the cash transfers Rawlins had made from the Capital Bank
accounts of Prime Health and Core Choice were not authorized by him
and were illegal. During the Government's summation, the AUSA asked
the jury to look at all the documents submitted at the trial, and if
they did, they would find no documents authorizing the cash transfers.
(See Trial Transcript, p. 2024). However, there were documents in
existence, executed by Brian Sharp, that not only authorized Rawlins'
cash transfers, but also proved that all cash transfers made by
Rawlins had been declared legal by Brian Sharp. Rawlins provided
these documents to Counsel prior to the trial, and Counsel had them
in his possession during the trial, but failed to present them to the

jury. (See Exhibit A). These documents consisted of two Corporate
Resolutions issued by Prime Health Services, and signed by Brian
Sharp. When Counsel first received these Corporate Resolutions, his

initial reaction was that they represented "smoking guns" that would
"destroy" Brian Sharp's credibility, and "destroy" the Government's
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 7 of 34

case. (See Exhibit A). Rawlins no longer has copies of these
Corporate Resolutions, but their existence has been validated by
United States Magistrate Judge Joe B. Brown in the Middle District
of Tennessee. (See Exhibit D). Judge Brown's findings have been
adopted by United States District Judge Waverly D. Crenshaw, Jr.
The first Corporate Resolution was executed by Brian Sharp on
January 18, 2012, and according to Judge Brown, was "conclusive
evidence" of Rawlins' authority to make withdrawals from Prime
Health's accounts at the Capital Bank. The second Corporate
Resolution was executed by Brian Sharp on October 24, 2013, and
"ratified, approved, and confirmed" all prior withdrawals made by
Rawlins from Prime Health's accounts at the Capital Bank. These
documents represent positive and conclusive proof that Brian Sharp
had full knowledge of, and had approved and authorized all of the
cash transfers that the Government had claimed were illegal, and
formed the basis of the Criminal Information, and that Brian Sharp
had lied when he testified otherwise. Counsel had assured Rawlins
that he would admit these Corporate Resolutions into evidence at
trial, and that he would confront Brian Sharp with them during Sharp's
cross-examination, but Counsel failed to do so. When Rawlins asked
Counsel for an explanation, Counsel stated that he would explain it
to Rawlins later, which Counsel never did.

PREJUDICE. These Corporate Resolutions represented written prior
statements made by Brian Sharp that were inconsistent with his trial
testimony. Counsel had a duty to present them to the jury, and the
jury had a right to review them during its deliberations. The
October 24, 2013 Resolution was executed by Brian Sharp after Rawlins
had made the cash transfers contained in the Government's Criminal
Information. Brian Sharp ratified all of these cash transfers that
the Government had alleged were illegal. To ratify means to confirm
and accept a previous act thereby making the act legal from the
moment it was done. (See Black's Law Dictionary, 8th ed., p. 1289).
Two years prior to trial, Brian Sharp had made a formal written
declaration that all of the cash transfers made by Rawlins from the
Capital Bank accounts of Prime Health were authorized and legitimate,
then testified at Rawlins' trial that these same transfers were not
authorized and legitimate. Counsel had these Corporate Resolutions
in his possession at the time that Brian Sharp was giving his false
testimony. Counsel had promised Rawlins that he would present these
documents to the jury, and he would confront Brian Sharp with this
highly impeachable evidence, but Counsel never did. Instead, Counsel
lulled Rawlins into believing he would present them later in the
trial, which he never did, and offering no explanation for his
actions. Rawlins was prejudiced by Counsel's deficient performance
regarding the Corporate Resolutions. Had the jury been exposed to
these documents, and had the jury known that Brian Sharp had
testified in a manner inconsistent with these prior written statements,
there is a reasonable probability that it would not have convicted
Rawlins.
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 8 of 34

G ROUND 4

COUNSEL RENDERED INEFFECTIVE ASSISTANCE WHEN HE FAILED TO PRESENT
EVIDENCE IN HIS POSSESSION TO THE JURY THAT WOULD HAVE SHOWN THAT
THE GOVERNMENT'S KEY WITNESS LIED ON NUMEROUS OCCASIONS WHEN HE
TESTIFIED AT RAWLINS' TRIAL.

FACTS. As stated throughout this motion, and conceded to by the
Government, the principle issue at trial was the credibility of Brian
Sharp, the Government's key witness. This is evident from the in
limine motion filed by the Government seeking to prohibit Rawlins
from cross-examining Brian Sharp regarding his extra-marital affair,
and seeking to prohibit Rawlins from questioning Sharp regarding
several other areas that would have impeached Sharp's credibility.
However, Counsel had numerous other opportunities to attack Brian
Sharp's credibility when he lied to the jury during his testimony,
but Counsel failed to do so:

(a) Applied Metrics. During the cross-examination of Brian Sharp,
Counsel asked Sharp if Prime Health Services had acquired a company
called Applied Metrics. Sharp responded that Prime Health had
attempted to acquire Applied Metrics, but that the acquisition

never happened. (See Trial Transcript, pp. 409-10). Brian Sharp
lied to the jury when he made this statement. On February 15, 2011,
Brian Sharp issued national and local press releases announcing that
Prime Health had completed the acquisition of Applied Metrics from
BRM Global, Inc. (See Exhibits E & F). BRM Global was owned by

Steve Rawlins. (See Exhibit G). The Purchase Agreement showed that
the price paid for Applied Metrics was "one dollar and other valuable
consideration." Sharp and Rawlins had an oral agreement that Sharp

would pay Rawlins 3 million dollars for Applied Metrics. It was
Sharp's desire to conceal the true purchase price, because at that
time Sharp still owed his ex-wife 3 million dollars from their
divorse settlement. The acquisition of Applied Metrics coincides
with the first alleged illegal cash transfers Rawlins made from the
Prime Health and Core Choice accounts at the Capital Bank, both
occurring during the first half of 2011. Sharp had authorized
Rawlins to make the cash transfers as payments towards the purchase
of Applied Metrics, which explains the reason that Sharp later
ratified these cash transfers. During trial, Sharp denied the
purchase of Applied Metrics, because had he acknowledged it, he
would have had to explain the method of payment, which would have
undermined not only the Government's case, but also the 5.3 million
dollar civil suit Prime Health had filed against the Capital Bank.
Counsel was in possession of the documentation to expose Sharp's lie
about the purchase of Applied Metrics, and was aware of the reasons
Sharp had decided to deceive the jury on this issue. Yet, Counsel
failed to confront Sharp with the evidence of this blatant deception,
in total disregard of the trial strategy of attacking the credibility
of Brian Sharp at every opportunity, and in total disregard of
Counsel's sworn duty to zealously defend his client.
Case 1:19-cv-00135-AJN Document1 Filed 01/03/19 Page 9 of 34

(b) Nathan Auslander. During the re-direct of Brian Sharp, the
AUSA asked Sharp about an accounts receivables loan Prime Health

was seeking from Nathan Auslander. Brian Sharp responded that he
was aware of the loan request, and what he remembered most about

it was that the documentation submitted in support of the loan had
been "very, very inflated." The AUSA then asked Sharp who at Prime
Health had submitted the inflated documentation to Nathan Auslander,
and Sharp responded that Rawlins had. (See Trial Transcript, p. 551).
Brian Sharp lied to the jury when he made this statement. According
to an affidavit by Nathan Auslander, it was Brian Sharp personally
who had submitted the inflated accounts receivables documentation

to him. Not only that, but Auslander swears under oath that Sharp
also lied about the age of the receivables, lied when he stated

that the Capital Bank had not called his loan, and lied by omission
when he failed to disclose that a large portion of the receivables
were from Core Choice, a related company. In order to hide his lies,
Auslander affirms that Sharp directed him to speak with no one at
Prime Health about the loan other than himself, including not being
able to speak to Rawlins, but that it was Rawlins who eventually
exposed Sharp's lies to Auslander. (See Exhibit H). After Sharp
had testified that Rawlins had been the one who submitted the
inflated accounts receivables numbers to Auslander, Rawlins contacted
Auslander and asked him if he would come to his trial and testify
about the loan request, and Auslander agreed to. Rawlins advised
Counsel that Auslander would testify, and Counsel advised Rawlins
that he would contact Auslander and would issue him a subpoena to
testify for Rawlins during the defense. (See Exhibit A). As the
defense progressed, Rawlins asked Counsel about Auslander, and
Counsel assured Rawlins that he had spoken with Auslander, and had
issued the subpoena, and that Auslander would be there. When the
trial ended, Rawlins contacted Auslander, and Auslander told Rawlins
that he had never heard from Counsel, and never received a subpoena.
(See Exhibit H). Rawlins confronted Counsel, and Counsel admitted
that he had not contacted Auslander, and told Rawlins that he would
explain it to Rawlins later, which he never did.

 

(c) Sports Suites. During the direct examination of Brian Sharp,
the AUSA asked Sharp if he had ever attended any sporting events with
Rawlins at the Nissan Stadium or the Bridgestone Arena, and Sharp
acknowledged that he did. The AUSA then asked Sharp if any of his
clients ever attended the events with him, and Sharp responded, "No,
no." (See Trial Transcript, p. 223). Sharp lied when he made this
statement. According to three affidavits attached to this motion,
Sharp routinely brought his clients and his prospective clients to
Rawlins! private suites to attend various sporting events and other
special events. Sharp also frequently told his clients that the
suites actually belonged to him and not to Rawlins. Rawlins told
Counsel that Sharp was lying about his clients attending the private
suites with him, and that Brandon Rawlins and Larry Aikens would
testify to this. Counsel advised Rawlins that he would contact each
individual and arrange for them to appear at the trial, but Counsel
failed to do so, and provided no explanation for his failure.
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 10 of 34

PREJUDICE. Counsel had acknowledged, and the Government had conceded,
that the principle issue in Rawlins' case was the credibility and the
believability of Brian Sharp. Counsel had readily available documents
and testimony that would prove that Sharp lied about the acquisition
of Applied Metrics, that Sharp lied about the accounts receivables
loan request from Nathan Auslander, and that Sharp had lied about his
clients use of Rawlins' private suites. Counsel failed to present any
of this evidence to the jury, and lied to Rawlins about his intent to
use it. Rawlins’ was prejudiced by Counsel's deficient performance.
The case against Rawlins was not strong. There was no direct evidence
and at least one juror was highly conflicted about Rawlins' quilt.
(See "Strength of the Government's Case" infra.). Had Counsel
presented the evidence in his possession to the jury regarding the
lies told by Sharp during his testimony, there is a reasonable
probability that the jury would not have convicted Rawlins.

G ROUND 5

RAWLINS WAS DENIED HIS RIGHT TO DUE PROCESS AT SENTENCING WHEN HE WAS
DEPRIVED OF HIS PROPERTY WHEN HIS RESTITUTION AND FORFEITURE AMOUNTS
WERE BASED UPON UNCHARGED CONDUCT.

FACTS. Rawlins was charged in a One-Count Information and convicted
at trial of Wire Fraud for allegedly making illegal cash transfers
from the Capital Bank accounts of Prime Health Services and Core
Choice. None of the cash transfers were charged as separate counts
in the Information. As such, Rawlins has never been charged with, or
convicted of, any of the actual cash transfers the Government claimed
were made illegally. In fact, the Government's Information refers

to these cash transfers only as "examples," and in most cases
identifies no specific amounts or dates for the transfers, including
the transfer the Government claimed establishes venue in the S.D.N.Y.
The Government's Information also claimed only that Rawlins used the
funds "in part" to pay his personal expenses and those of others.

(See Doc. 18, p. 4). But the Government provides no breakdown on
which "part" went towards Rawlins' personal expenses, and which "part"
went towards legitimate expenses. At sentencing, Rawlins'. restitution

and forfeiture amounts were based entirely on conduct that was never
charged, or never specifically identified in the Criminal Information.
Rawlins must be presumed innocent of all conduct for which he was not
charged and convicted. If Rawlins is presumed innocent of this
conduct, the Court cannot punish him by depriving him of his property.

PREJUDICE. Rawlins was prejudiced when he was deprived of property
through restitution and forfeiture based upon conduct for which he was
never charged or convicted, and in many cases not specifically
identified. Rawlins is entitled to a new sentencing hearing where
this uncharged conduct is not used to determine the amount of his
restitution and forfeiture.
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 11 of 34

13. No ground raised in this motion was raised on direct
appeal or in any other Federal Court because they involve issues
more suitable to be heard in a Section 2255 proceeding.

14. Rawlins has no motion, petition, appeal now pending in
any. Court challenging the judgment of conviction.

15. Rawlins was represented by Richard Braun, Braun &
Associates, PLLC, 501 Union Street, Suite 500, Nashville, TN 37219
during all proceedings up to and including trial. Rawlins was
represented by Steven Brill, Sullivan & Brill, LLP, New York, NY
during trial and direct appeal. All motions and petitions filed
after the direct appeal have been filed pro se by Rawlins.

16. Rawlins was sentenced on only one Count on only one
Information.

17. Rawlins has no future sentence to serve after completion
of the sentence he is now serving for the judgment of conviction he
is now challenging.

18. Rawlins' Section 2255 motion is timely filed.

STRENGTH OF THE GOVERNMENT'S CASE

 

The Government always claims that the evidence against the
defendant is overwhelming, even when it clearly is not. This claim
was made by the Government at Rawlins' sentencing, and certainly
will be made again when it responds to this motion. But consider
the facts. Evidence is overwhelming when it consists largely of
direct or physical evidence, such as, fingerprint or DNA evidence,

wiretap or other surveillance type of evidence, co-defendants
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 12 of 34

testifying pursuant to a plea agreement, or contraband seized from
the person or property of the defendant that would implicate him

in the crime. No evidence of this type connecting Rawlins to the
charged offense was introduced at trial. Since Rawlins never denied
making the cash transfers, this case revolved solely around Brian
Sharp's testimony that the transfers were not authorized versus
Rawlins' testimony that the transfers were authorized. The jury

and Court are allowed to select the person they consider to be the
most credible, and in this case, they selected Brian Sharp. But
selecting one person's credibility over another's is not overwhelming
evidence of guilt. Had the jury heard that Rawlins' attorney owned
10% of Core Choice's stock, or had it seen copies of the Corporate
Resolutions signed by Brian Sharp authorizing and legitimizing the
alleged illegal cash transfers, or had Counsel submitted the proffer
and was allowed to cross-examine Sharp about the lies he told
regarding his extra-marital affair, or had the jury heard the other
evidence of lies told by Sharp during his testimony, the jury might
have reached a different decision about credibility. This is
especially true now since it has been revealed that at least one
juror was highly distraught over the decision to convict, and
expressed this sentiment immediately following the trial. (See
Exhibit J). This juror went through a lot of trouble to locate the
Prosecutor's LinkedIn Profile to show the concern the juror had over
the verdict. The Government's case was not overwhelming. Had
Counsel presented any of the evidence articulated in the grounds
stated in this motion, the jury most likely would have reached a

different decision.
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 13 of 34

EVIDENTIARY HEARING

 

The Second Circuit has held that the procedure for determining
whether a hearing is necessary is that a Court should usually hold a

hearing if material facts are in dispute. Puglisi v. United States,

 

586 F.3d 209, 213 (2nd Cir. 2009). To warrant a hearing, a defendant
claiming ineffective assistance of counsel need establish only that he
has a plausible claim, not that he will necessarily succeed. Id.

Claims of ineffective assistance of counsel ordinarily require a

hearing. Armienti v. United States, 234 F.ed 820, 825 (2n Cir. 2000).

 

Dismissal without a hearing is especially inappropriate for claims

that involve off-the-record interactions with trial counsel. Chang

v. United States, 250 F.3d 79, 85 (2nd Cir. 2001). Unless the motion
and files and records of the case conclusively show that the prisoner
is entitled to no relief, the court shall...grant a prompt hearing
thereon, determine the issues and make findings of fact and conclusions
of law with respect thereto. 28 U.S.C. § 2255. In evaluating the need
for a hearing, courts should also be careful to show appropriate
solicitude to pro se petitioners in order to avoid the "harsh and
unfair results" that might occur from holding them to the standards

of counseled litigants. Pham v. United States, 317 F.3d 178, 187

 

(2nd Cir. 2003). In Rawlins' case, an evidentiary hearing needs to
be held as to the existence of both the alleged conflict created by
counsel's acquisition of Core Choice stock and any resultant lapse in
representation reflected by the alleged change in counsel's conduct
of Rawlins' defense, and as to whether counsel rendered inffective
representation by failing to present to the jury impeachable

evidence regarding Brian Sharp.
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 14 of 34

RESERVATION OF RIGHTS

 

Rawlins reserves the right to request Discovery under Rule 6
or to Expand the Record under Rule 7 of the Rules Governing Section
2255 Proceedings in the event it becomes necessary to contest an
argument put forth by the Government in its Response, or to support

a Ground raised in this Motion.

WHEREFORE, Rawlins Requests this Honorable Court to Vacate
his Conviction, and to Vacate his Restitution and Forfeiture, or
in the Alternative, to Grant him an Evidentiary Hearing, and an
Opportunity to Prove the Allegations contained herein, and to Grant

him Whatever Additional Relief this Court deems Appropriate.

VERIFICATION: I DECLARE UNDER PENALTY OF PERJURY PURSUANT
TO 28 U.S.C. § 1746 THAT THE FOREGOING IS TRUE AND CORRECT, and that

this Motion was Executed on this 27th day of December, 2018.

Respectfully submitted,

ve

       

Sfeven Rawlins
Reg. No. 22715-075
Federal Prison Camp

P.O. Box 2000
Millington, TN 38083
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 15 of 34

EXHIBITS

Exhibit "A" - Affidavit of Steve Rawlins - 2 Pages
Exhibit "B" - Affidavit of Brandon Rawlins ~ 2 Pages
Exhibit "c" - Assignment of Core Choice, Inc. ~ 3 Pages

Stock to Richard Braun

Exhibit "D" - Excerpt from Prime Health's Lawsuit - 3 Pages
Against Capital Bank Showing Judge
Brown's findings regarding the
Corporate Resolutions executed by
Brian Sharp

Exhibit "E" - Brian Sharp's Announcement of Prime ~ 2 Pages
Health's acquisition of Applied
Metrics in the Business Wire

Exhibit "F" Brian Sharp's Announcement of Prime ~ 1 Page
Health's Acquisition of Applied
Metrics in Nashville Post

Exhibit "G" - Certificate of Incorporation Showing ~ 1 Page
Steve Rawlins as owner of BRM Global

Exhibit "HH" - Affidavit of Nathan Auslander - 1 Page
Exhibit "I" - Affidavit of Larry Aikens - 2 Pages
Exhibit "J" - Email from Juror to AUSA Defilippis - 1 Page

Expressing Doubt about Verdict and
Desire to Ask Questions about Case
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 16 of 34

AFFIDAVIT OF STEVE RAWLINS

I submit this affidavit in support of my Motion to Vacate, Set
Aside, or Correct a Sentence by a Person in Federal Custody under
28 U.S.C. § 2255, and state as follows:

That my Counsel, Richard Braun, and I had numerous discussions prior

to and during my trial regarding trial strategy. That at all times,
Counsel and I had determined that the only viable strategy to be
employed would be an attack on the:credibility of Brian Sharp, the
Government's key witness. That at the request of Counsel, I collected
and provided to him certain information and documentation to be used

to attack Brian Sharp's credibility, that Counsel never used any of
this information and documentation to attack Brian Sharp's credibility,
and that Counsel never provided me with any explanation for his failure
to do so, even though I repeatedly requested that he explain himself.

As to the facts alleged in Ground 1, I declare that prior to my trial,
I owned 10% of Core Choice, Inc. That on October 26, 2015, I assigned
my 10% interest in Core Choice to my Counsel in exchange for a payment
of $25,000.00. That after Counsel was assigned my Core Choice stock,
he refused to attack the credibility of Brian Sharp, even though we
had determined that it would be the most viable strategy as my trial
defense. That Counsel refuse to confront Brian Sharp during cross-
examination with the information and documentation which I had
provided him as he had assured me he would do. And that Counsel had
lulled me with lies that he would be attacking Sharp's credibility at
a later point in the trial, which he never did.

As to the facts alleged in Ground 2, I declare that I asked Counsel
on several occasions whether he had submitted the proffer that Judge
Nathan had directed him to submit by October 28, 2015. That Counsel
told me that he had completed the proffer, and would be submitting it
to the Judge by the October 28th deadline. That when he missed the
deadline, Counsel assured me that he considered the proffer to be a
critical element of my defense, that he re-assured me that the proffer
had been completed, and that he would definitely submit it before he
cross-examined Brian Sharp. But the proffer was never submitted, and
Counsel lied again when he said he would explain it all later, which
he never did.

As to the facts alleged in Ground 3, I declare that I delivered to
Counsel copies of two Corporate Resolutions issued by Prime Health
Services, Inc., and signed by Brian Sharp. That one of the Corporate
Resolutions was dated January 18, 2012, and authorized me to make
withdrawals from the Prime Health Services accounts at the Capital
Bank. That the second Corporate Resolution was dated October 24,

2013, and ratified, accepted, and confirmed all of my prior withdrawals
from the Prime Health Services accounts at the Capital Bank. That

when Counsel read these Resolutions, he exclaimed excitement about
them, especially the October 24th Resolution that ratified all of the

Page 1 of 2
Exhibit "A" - P. l
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 17 of 34

withdrawals I had made from the Prime Health Services accounts. That
Counsel assured me that this was positive proof that the withdrawals
the Government had charged me with had been deemed authorized and
legitimate by the Government's key witness in an official written
document. Counsel described the Corporate Resolutions as "smoking
guns" that would "destroy" Brian Sharp's eredibility, and "destroy"
the Government's case. Counsel told me that he could hardly wait to
confront Brian Sharp with these documents, and that he would introduce
them during the cross-examination of Sharp. When Counsel failed to do
this, he told me that he had decided to introduce them at a later time
in the trial, but he never did. Counsel again lied to me when he said
he would explain everything later, which he never did.

As to the facts alleged in Ground 4, I declare: (1) That when Brian
Sharp testified that Prime Health Services never completed the
acquisition of Applied Metrics from my company, BRM Global, Inc., I
informed Counsel that Sharp had lied, and that I had the documentation
to prove it. I gave Counsel copies of the Purchase Agreement showing
that Prime Health Services had acquired Applied Metrics from BRM
Global, and I gave Counsel two Press Releases where Brian Sharp had
announced the acquisition of Applied Metrics. Counsel stated that he
would use the documents during his cross~examination of Sharp, but
Counsel failed to do this, and told me that he had decided to present
the documents through me during my testimony, which he never did.

(2) That during Brian Sharp's testimony regarding the Accounts
Receivable loan request made by Prime Health Services to Nathan
Auslander, I informed Counsel that Sharp had lied when he testified
that it was me who had submitted falsified documents showing inflated
values for the receivables. I told Counsel that Nathan Auslander
would testify that it was Sharp, not me, who had submitted the
inflated values, and that Sharp had lied when he said that the Capital
Bank had not called their loan, and that Sharp had also instructed
Auslander not to speak with anyone regarding the loan except him.
Counsel told me that he would issue a subpoena immediately to Nathan
Auslander, and have him testify during my defense, but Counsel never
did. (3) That when Brian Sharp testified that Prime Health Services’
clients and prospective clients never used my private suites at the
Bridgestone Arena and Nissan Stadium, I told Counsel that Sharp had
lied, and that his clients frequently used them. I told Counsel that
Brandon Rawlins and Larry Aikens would both testify that Sharp's
clients were regular attendees at the private suites, and that Sharp
told his clients that the suites actually belonged to him. Counsel
said he would take care of it, and have these individuals at the
trial to testify in my defense, but he never did.

I declare (or certify, verify, or state) under penalty of perjury,
pursuant to 28 U.S.C. § 1746, that the foregoing is true 1d correct.

   

 

Date: (afral sore fh
/ ( ( “Seve Rawlins -

Page 2 of 2
Exhibit "A" - P. 2
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 18 of 34

AFFIDAVIT OF BRANDON RAWLINS

Lam the son of Steven Rawlins and resident of Brentwood, TN. From 2001
through 2015, I worked with my father, mainly in the area of Information
Technology. I am well acquainted with Brian Sharp, the owner of Prime Health
Services and Core Choice. | am also very familiar with Mr. Sharp’s activities and
those of his businesses.

After my father’s arrest on the basis of wire fraud, he retained Richard Braun
as his defense counsel. During the time leading up to my father’s trial, | was present
via conference calls during several meetings between Mr. Braun and my father. The
primary purpose of these meetings was to develop a defense strategy. After Mr.
Braun interviewed my father and received discovery from the prosecution, he
concluded that the believability of Brian Sharp would determine the outcome of the
trial. Mr. Braun advised my father that the most viable defense would be to attack
Brian Sharp’s credibility.

| also had contact with Mr. Braun prior to the start of the trial. The purpose of
my contact was to review the strategy and prepare for my possible testimony. |
informed of my knowledge of Brian Sharp’s affair with Bethany Cook and informed
that I overheard Mr. Sharp tell my father directly that he would be with Bethany and
they needed to have a cover story to tell Sharp’s then-wife, Lynn. I provided Mr.
Braun in writing, detailing these conversations as Mr. Braun had informed that he
needed this information to submit to the court. I later found out that Mr. Braun
never used my testimony and that the Judge had decided that no testimony about
the affair could be used at the trial.

It was also decided by Mr. Braun that my testimony would be utilized to
refute any testimony of charges from Brian Sharp that were false or misleading.
After Mr. Sharp testified, my father and | identified two incidents where I had
personal knowledge that Sharp provided false testimony. First, Brian Sharp lied
when he testified that he never used my father’s suites at Bridgestone Arena and
Nissan Stadium. I was present at the suites on several occasions where Sharp was in
attendance with his employees, members of his family, and his clients. When clients
or prospective clients were at the suites, Mr. Sharp went out of his way to give the
impression that the suites belonged to him. A record of each person in attendance at
every suite event was kept during the duration that my father’s company had the
suites in order to disperse tickets appropriately. Second, Brian Sharp lied when he
testified that the purchase of Applied Metrics never happened. Mr. Sharp ratified a
contract signed by Mr. Sharp, my father, and Randy Howell agreeing to the purchase.
Mr. Sharp provided media outlets with an official announcement of the Applied
Metrics purchase and continues to have this announcement available on his
corporate website.

| informed Mr. Braun that I was willing to testify about the incidents in which
Brian Sharp lied and it was relayed to me that I would be asked about this when I
testified, however it was later relayed to me that Mr. Braun had changed his mind
and I would not be testifying. I was never informed why Mr. Braun decided not to
use my testimony.

Exhibit "B" — P.

1
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 19 of 34

Had Richard Braun called me to testify, | would have testified exactly as I

have stated above. I am willing to provide this testimony at any time if asked to do
SO.

on

 

Date executed: _/ 7, CL Vas

NOTARY PUBLIC

‘The foregoing instrument was acknowledged by 18 feu Loe Kaw: S
whc has placed his/her signature on this instrument before me personaily,

and is known to me or has produced _7//’-O<¢. _ as identification
and who did take an oath, this _~o7é day of _/Y

Evie peer, ROK
My Commission Expires _€?.3 2/3 =/ 9

Notary Public Signaturé~. SAL WA SS

 

- STATE

= OF

~ TENNESSEE
2 %  WOTARY
~— %  PUBLIG ¢
% ™ .
é

frrpyayyys

Exhibit "B" - P. 2
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 20 of 34

AGREEMENT AND ASSIGNMENT
OF
STOCKHOLDER RIGHTS

This Agreement and Assignment of Stockholder Rights (this “Agreement”) is made and

entered into as of October 26, 2015 (the “Effective Date”) by and between STEVEN

RAWLINS (“‘Assignor”) and RICHARD J. BRAUN (“Assignee ") (collectively the “Parties”).

RECITALS
WHEREAS, Assignor owns the rights to ten percent (10%) of the Common Stock of

CoreChoice. Inc.; and

WHEREAS, Assignor desires to assign, and Assignee desires to acquire, one hundred

percent (100%) of Assignor’s 10% of the Common Stock of CoreChoice, Inc.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set

forth herein, the Parties hereby agree as follows:

1, Assignment of Ownership Interest. Effective as of the Effective Date, subject
to the terms and conditions set forth herein, Assignor hereby sells, transfers, assigns, sets over

and delivers 100% of Assignor’s rights to 10% of the Common Stock of CoreChoice, Inc. to

Assignee and his respective successors and assigns.

2. Consideration. In consideration for the assignment, and other covenants and

agreements contained herein, Assignee has paid to Assignor an aggregate amount equal to

twenty-five thousand dollars ($25,000) in cash. Assignor, by execution below, acknowledges the

receipt of such consideration.

 

Page | of 3
12.22.15 10.30

CAclionts - activelrawtins (ny ktack agreement and assignment of sockholder fights (corechoice: docx
BRALIN & ASSOCIATES. PLLC

Exhibit "C" - P. 1
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 21 of 34

3. Binding Effect. This Agreement shall be binding upon and inure to the benefit of

the successors, assigns, and distributes, heirs, legal representatives, executors and

administrators of each of the Parties.

4, Severability. If any provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement and the application of such provisions to persons or circumstances, other than those
to which it is held invalid and unenforceable, shall not be affected thereby and each provision of

the Agreement shall be valid and enforced to the fullest extent permitted by law.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and when each Party shall have executed one counterpart and
delivered it o the other Party, all the counterparts together shall constitute one and the same
instrument, binding on and enforceable against each Party. Photocopies, facsimile transmissions

and other productions of this Agreement (with reproduced signatures) shall be deemed to be

original counterparts.

6. Governing Law. This Agreement shall be governed by and construed in

accordance with the laws of the State of Tennessee applicable to agreements made, and to be

performed in such jurisdiction, without giving effect to any conflicts of law principles thereof.

[Signatures to this Agreement are on Next Page|

 

Page 2 of 3
12.22.15.10.30

Felients - activelrawlina (ny)\stock\ayreement and assignment of sockhobder rights icorechoize) doce
BRAUN & ASSOCIATES, PLLC

Exhibit "C" - P. 2
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 22 of 34

[Signature Page to Agreement and Assignment of Stockholder Rights (CoreChoice, Inc.)]

IN WITNESS WHEREOF, the Parties have duly executed this Agreement to be

effective as of the effective date.

 

 

 

 

 

 

 

 

/
7
ASSIGNOR: . c ASSIGNEE: - / . oy Of
for YL 7 “ ; i . a / / “ VS
v LE. (Ly! jer Ze
, : LEE: LEE A
siSverRavling iA or J. Braun ,
<o LO
ye f ( us
Co page
ae, a
/ 4 ’ i -

WITNESS: L . a LLL

oy

\
WITNESS: a
Lynne Stephens

Page 3 of 3
12.22.15.1030
Ficlients » activelrawlins (nylislock ag and assiy 1 of stockholder rights (corechoice) dacs

BRAUN & ASSOCIATES, PLLC Exhibit "Cc" - P. 3
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 23 of 34

Rawlins. Without the loan, Prime contends, it would have had less money for Rawlins to steal.
By the same token, Prime agreed to provide monthly financial statements to inform Capital of its
ability to repay the loan. Because Capital allegedly elected not to review those statements, which
were to be produced solely for Capital’s benefit, Prime cries foul.

Had Capital supervised Prime’s finances, Prime argues, the embezzlement scheme by
Rawlins’—whom Prime had expressly authorized to transfer money and conduct business on its
behalf——would have been revealed. After Rawlins made wire transfers that were determined by
Prime (years later) to be improper, Prime blames Capital for allowing Rawlins to do so.
According to Prime, Capital should have questioned how Prime was spending its money instead
of discharging its contractual and statutory duty to transfer the money at Prime’s request.

All of this, Prime asserts in its Complaint, equates to negligence on the part of the
Capital. But it is not. A bank that lends money to a borrower does not have a duty (i) to protect
those funds from subsequent theft by a third party, (ii) to surveil or investigate a borrower’s
finances to detect internal fraud by a borrower’s employees and authorized agents, or (iii) to
second-guess how a borrower spends the money in its demand-deposit accounts. Nor is it
foreseeable that a borrower’s CFO would use the funds in his company’s bank account not for
the company’s benefit but rather to enrich himself. Thus, Capital did not breach any duty owed
to Prime. Any losses Prime may have suffered were caused by the criminal acts of its acting
CFO, Rawlins, and the negligent failure of Prime and its CEO, Brian Sharp, to monitor Rawlins’
activities.

Prime’s claims are also barred for the additional following reasons:

(a) Prime signed a “Consolidation and Extension of Loans and Forbearance

Agreement” dated February 7, 2014, that constitutes a waiver, release, and/or accord and

satisfaction of Prime’s claims.

3
Case 3:16-cv-00034 Document 59 Filed 06/15/17 Page 3 of 9 PageiD #: 580

Exhibit "D" - P. 1
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 24 of 34

(b) Prime executed a corporate resolution dated January 18, 2012, pursuant to
its account agreement with Capital’s predecessor in interest dated September 28, 2006,
authorizing Rawlins to make withdrawals from its accounts, which was “conclusive
evidence of [his] authority to act on behalf of [Prime].”

(c) In violation of its account agreement, Prime failed to examine its
statements of account with reasonable promptness and no later than 30 days from when
the statements were first sent or made available to it, and Capital Bank acted in good
faith.

(d) In violation of its account agreement, Prime discovered or reasonably
should have discovered Mr. Rawlins’ allegedly fraudulent transactions but failed to
promptly notify Capital Bank of the relevant facts and no later than 30 days from when
the statements were first sent or made available to it, and Capital Bank acted in good
faith.

(e) In violation of its account agreement, Prime failed to report the allegedly
fraudulent transactions within 60 days from when the statements were first sent or made
available to it.

(fH Prime Health executed a corporate resolution dated October 24, 2013, that
“ratified, approved, and confirmed” all prior “transactions, if any, with respect to any
deposits, withdrawals, rediscounts and borrowings by or on behalf of [Prime] with
[Capital],” including those authorized by Rawlins.

(g) Prime’s causes of action are barred by the statute of limitations.

(h) Prime’s causes of action are barred by the Uniform Fiduciaries Act, Tenn.

Code Ann. § 35-2-101 to § 35-2-112.

4

Case 3:16-cv-00034 Document 59 Filed 06/15/17 Page 4 of 9 PagelD #: 581
Exhibit "D" - P. 2
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 25 of 34

(i) Capital did not proximately cause Prime’s alleged injuries because the
criminal acts of Prime’s CFO, Rawlins, or the negligent failure of Prime and its CEO,
Brian Sharp, to monitor Rawlins’ activities, constitute the intervening and superseding
cause of those injuries.

(j) Prime’s causes of action are barred by the economic loss doctrine because
Prime and Capital are parties to one or more contracts and Prime’ claims are tort claims
for purely economic losses that do not arise from any injury to person or property.

(k) Prime’s causes of action are barred because the comparative fault of Prime
and Brian Sharp, its CEO, individually or jointly, exceeds 50%.

4, Identification of the issues:

The Court ruled on Defendants’ Motion to Dismiss (Doc. No. 36), denying the Motion as
to Plaintiffs first and second causes of action (negligent supervision and negligent retention,
respectively), but granting the Motion as to Plaintiff's third cause of action (aiding and abetting
breach of fiduciary duty). (Order, Doc. No. 50.)

The issues that remain include those set forth in Plaintiff's Complaint and those that may
be asserted in any amended complaint or responsive pleading or motion. The parties anticipate
that other issues may arise throughout the course of this action, including, but not limited to
questions of law and issues related to discovery.

5. Need for other claims or special issues under Rules 13-15, 17-21, and Rule 23
of the Federal Rules of Civil Procedure:

Although such issues may arise during the course of litigation, at this time the parties do
not anticipate counterclaims, cross-claims, third-party claims, joinder of other parties or claims,
class action certification, or the need for resolution of issues arising under the above-cited rules.

6. Witnesses, if known, subject to supplementation by each party.

5

Case 3:16-cv-00034 Document 59 Filed 06/15/17 Page 5 of 9 PagelD #: 582
Exhibit "D" - P. 3
Prime Health Services, inc. AMHR Godadqaraer QO dais medics Ragwaent 1 Filed 01/03/19 Page 26 of 34 5/29/18, 7:47 PM

76.72.186.206
uses cookies. By continuing to browse this Business Wire site (and/or any
#f2r Business Wire website), you accept the use of cookies.

A Berkshire Hathaway Campany

 
  

Learn more (/portal/site/home/privacy/)

| Accept !
FagPRIME
HEALTD SEROCLS. WATT SRR Te

Prime Health Services, Inc. Announces Acquisition of Applied
Metrics

Prime Health Acquires Majority Interest in Applied Metrics, a Medical
Outcomes-Based Company

February 15, 2011 11:00 AM Eastern Standard Time

NASHVILLE, Tenn.--(BUSINESS WIRE)--Prime Health Services, one of the nation’s largest workers’ compensation,
group health, and first party auto liability PPO networks, is pleased to announce it has acquired majority interest in
Applied Metrics (a holding of BRM Global inc.). Applied Metrics provides expertise in analyzing medical outcome-
based data for the workers’ compensation, auto liability, and health markets.

“Prime Health Services has taken the next evolutionary step in its growth by acquiring majority interest in Applied
Metrics. This acquisition reaffirms Prime Health's commitment to providing the market with a quality PPO network
based on measurable medical outcome data,” said Brian A. Sharp, President and CEO of Prime Health Services
inc. He further stated that “Prime’s approach of customizing PPO solutions for our clients now will include the
ability to offer them providers with demonstrated patient outcomes, and thus a better ability to control costs.”

The integration of services between Applied Metrics and Prime Health Services is expected to be completed by the
end of the first quarter of 2011. This addition makes Prime Health the only known non-risk bearing and payer
neutral workers’ compensation PPO to offer an outcomes-based model for ail provider specialties.

About Prime Health
Founded in 1996 and based in Brentwood, TN, Prime Health Services (Prime Health) is a managed care company

that offers a full spectrum of services, including a Preferred Provider Organization (PPO) ready for access with
customizable solutions, as well as repricing offerings. Prime Health's PPOs include Workers’ Compensation, Group

https://www.businesswire.com/news/home/20110215006533/en/Prime-Heaith-Services-Announces-Acquisition-Applied-Metrics Page Tof2

Exhibit "E" - P. 1
Prime Health Services, Inc. AmAS Ce Ada MAQO AppasAWnhcs Daghegaent 1 Filed 01/03/19 Page 27 of 34 5/29/18, 7:47 PM

Health, and Auto Liability networks. Prime Health has over 700,000 providers and facilities nationwide forming the
Prime Health National Delivery System. Prime Health offers our National Delivery System to the TPA, insurance
carrier, and self-insured markets. More Information is available at www,orimeheaithservices.com or by calling 1-
866-348-3887.

Contacts

Prime Health Services

Brian Sharp, 866-348-3887
President/CEO
brian.sharp@primehealthservices.com

or

Bethany T. Sharp, 866-348-3887
Executive Vice President
bethany.sharp@primehealthservices.com

https://www.businesswire.com/news/home/20110215006533/en/Prime-Health-Services-Announces-Acquisition-Applied-Metrics Page 2 of 2

Exhibit "E" - P. 2
Local managed care biz buys TS abaE ARV OO RN Document 1 Filed 01/03/19 Page 28 of 34 5/29/18, 7:47 PM

[NASHVILLEPOST]

HEALTH CARE

© FEB 15, 2011

Local managed care biz buys data analysis firm

AUTHORS Erin Lawley

Brentwood-based managed care firm Prime Health Services has acquired a majority 1 stake of Applied Metrics,
a portfolio company of Nashville's BRM Global Inc, a company that provides outcome-based medical data
analysis for the workers' compensation, auto liability and health markets. "Prime Health Services has taken
the next evolutionary step in its growth by acquiring majority interest in Applied Metrics. This acquisition
reaffirms Prime Health's commitment to providing the market with a quality PPO network based on
measurable medical outcome data," said Brian A. Sharp, Prime Health's president and CEO. “Prime's approach
of customizing PPO solutions for our clients now will include the ability to offer them providers with
demonstrated patient outcomes, and thus a better ability to control costs” The corporate integration is
expected to be complete by the end of the first quarter. Prime Health, based in Brentwood, has more than
700,000 providers and facilities in its nationwide delivery system.

HEALTH CARE APPLIED METRICS MANAGED CARE DATA ANALYSIS HEALTH INSURANCE

https://www.nashvillepost.com/business/health-care/blog/20455584/local-managed-care-biz~-buys-data-analysis-firm Page 1 of 1

Exhibit "F"
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 29 of 34

Saroarar: FU
vieden of Comporatiou:
hoard B23 Hs OS/L9/200 ¢
rd Oat) Pa gtopac?

- FY II oh ST tt
UNEE (OTL 7EEU - ABER FLOE

      

 

CERTIFICATE OF INCORPORATION
OF
BRM GLOBAL, INC.

ARTICLE 1- NAME. The name of this Corporation is BRM GLOBAL, INC.

ARTICLE 2- REGISTERED OFFICE AND REGISTERED AGENT. The registered office in

the State of Delaware is to be located at 9 East Loockerman Street, Suite 3A, in the City of Dover,
County of Kent, Zip Code 19901. The registered agent in charge thereof is Spiegel & Utrera, P.A.

ARTICLE 3 - PURPOSE. The purpose of the corporation is to engage in any lawful act or

activity for which corporations may be organized under the General Corporations Law of Delaware.

ARTICLE 4 - CORPORATE CAPITALIZATION. The amount of the total stock of this

corporation is authorized to issue is 3,000 shares with a par value of $1.00 per share. All holders
of shares of common stock shall be identical with each other in every respect.

ARTICLE 5-INCORPORATOR. The name and mailing address of the incorporator is Elsie

 

Sanchez, 9 East Loockerman Street, Suite 3A, Dover, Delaware 19901

ARTICLE 6 - DIRECTORS. The initial Directors of the Corporation shall be Steven W.

Rawlins, whose mailing address shall be 611 Commerce Street, Suite 3127, Nashville, Tennessee
37203, which shall be the principal office of the Corporation.

ARTICLE 7 - SUB-CHAPTER S CORPORATION. The Corporation may elect to be anS

Corporation, as provided in Sub-Chapter S of the Internal Revenue Code of 1986, as amended,
and may thereby subject itself to the privileges, restrictions and limitations set forth therein.

ARTICLE 8 - INDEMNIFICATION. The corporation shall have the power to indemnify any

person to the full extent permitted by Title 8, section 145 of the Delaware Code. A copy of the
Indemnification Agreement, if any, is on file at the principal office of the Corporation.

1, The Undersigned, for the purpose of forming a corporation under the laws of the State

of Delaware, do make, file and record this Certificate, and do certify that the facts herein stated are

true, and | have accordingly hereunto set my hand this 19 June 2007

  

 

Elsie Sanc

Exhibit "G"
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 30 of 34

AFFIDAVIT OF NATHAN AUSLANDER

I specialize in the structuring and placement of commercial loans. | have
known Steve Rawlins since 2009 and have worked with him on numerous
commercial loan projects. I first dealt with Brian Sharp in August 2013 when Steve
Rawlins asked our company to place an Accounts Receivable loan for Prime Health
Services. During the due diligence process, several inconsistencies were discovered
in the information submitted directly by Brian Sharp. We also discovered numerous
misrepresentations that were made by Brian Sharp. These included Brian Sharp
misleading us when he failed to inform us that he was seeking the loan to replace his
current bank credit line because the bank had called his loan due to improprieties;
representing the A/R were from unrelated third parties when a substantial amount
were from Core Choice, a company owned by Brian Sharp; misrepresenting the age
of a large portion of his accounts receivables; and misleading us when he omitted a
substantial amount of liabilities from his financial statements.

We were also concerned when Brian Sharp told us we were not allowed to
speak with anyone at Prime Health Services about the loan request except him, not
even Steve Rawlins, who at the time was Prime Health Services’ Chief Financial
Officer. Based upon our experience with Brian Sharp, it was concluded that he was a
deceptive individual whose representations could not be relied upon and the loan
was never completed.

After Steve Rawlins’ arrest, Steve contacted me and told me that he would be
going to trial and that Brian Sharp would be testifying against him. He asked me if |
would consider testifying about the experience I had with Brian Sharp and I agreed
to testify. Steve Rawlins told me that his attorney, Richard Braun, would be
contacting me for an interview and that he would be issuing me a subpoena. I never
heard from Richard Braun and I never received a subpoena. Had | testified, | would
have testified to the same facts as stated above. | also would have testified that my
Steve Rawlins was always straightforward and honest about the issues with Prime
Health and the misrepresentations that we were given by Brian Sharp. I am still
willing to.provide this testimony if asked to do so.

ee

—P - ae a

ae

    

 

NOTARY PUBLIC

 

A notary public or other officer completing this certificate verifies only the
identity of the Individusl who signed the document to which this certificate
Is attached, and nat the truthfulness, accuracy, or validity of that document.

State of California

 

   
 
    

 

 

 
 

 
  

 

 

 

é Commission # 2128732 : County of 6020S Beles » cyt Ly

2\ Norary Pubic ; Galitorna z —_— and sworn to (or affirmed) before me tS cecum day
Nts eles Count x } , a 4 “

1 orm Comm. Expires Oct 28, 20198 of LOY 2018, ty NC Navin Aus lauder

 

 

 

cum , proved to me on the basis
of satisfactory evidence to be the person(s) who appeared before me.

, CLL. TE ro Poe (Ses!)
Some Exhibit "H"
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 31 of 34

AFFIDAVIT OF LARRY AIKENS

My name is Larry Aikens. I am a resident of Clarksville, Tennessee. I have
been a close friend of Steve Rawlins for 20 years. After Steve’s arrest, I agreed to
testify on his behalf. Steve told me that I would be contacted and interviewed by his
attorney, Richard Braun, who would issue me a subpoena with the time and location
of the trial. I was never contacted by Mr. Braun, received a subpoena, nor was
notified of the start of the trial.

Had I testified at Steve's trial, | would have stated that during the time period
between 2010 and 2013, I was a frequent guest at Steve’s suite at Bridgestone Arena
in Nashville, Tennessee, for Nashville Predator hockey games and various concerts. |
met Brian Sharp while a guest at the suite and observed him and several of his
friends and business associates there on many occasions. I spoke with Mr. Sharp
several times and he expressed how impressed he was with the suite and how much
he enjoyed using it when entertaining potential clients for his businesses. |

I also would have testified that Steve Rawlins had always conducted his
business and personal affairs at the highest level of honesty, integrity, and
professionalism, and that Steve is a person who is totally devoted to his family and

friends.

 
  

co"

   

os

 

Larry Aikens

Exhibit "I" - P.1
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 32 of 34

NOTARY PUBLIC

State of Tennessee

County of (nov LFACIULN,

I certify that Larry Aikens appeared before me and is personally known to me, or
presented sufficient identification to me and executed this Affidavit in my presence

by affixing his signature above on this GO

 

 

My commission expires on:

JW [ “d-CoO

 

Exhibit "I" - P. 2
Case 1:19-cv-00135-AJN Document 1 Filed 01/03/19 Page 33 of 34

Case 1:15-cr-00377-AJN Document1i19 Filed 12/08/15 Page 3 of 4

  

Lo
Date: Fri, Nov 30, 3015 at 10:13 AM
Subject: Re: Andrew, please add me to your LinkedIn network
To: Andrew DeFilippis

 

Mr. DeFilippis
I understand and will respect the rules. sincerely apologize if my contacting you caused any issues with your
case or supervisors. It was a pleasure to (almost) meet you.

 

 

On Thu, Nov 19, 2015 at 12:11 PM, Andrew DeFilippis §
Thanks for your LinkedIn invitation and message. Sorry, but pursuant to the rules of my office
and my supervisors, J] am not permitted to communicate with jurors even after trial, so I cannot accept the

invitation or discuss anything with you. Best, Andrew DeFilippis

  
   

 

  
   
   

| think jury duty may have gone to my head a bit. All day at work
I've been muttering “guilty... innocent... guilty... guilty.. guilty.
innocent.." at my co-workers.

Now that the trial is over, am | allowed to ask you a few
questions about the case?

 

Ea | View Profile |

 

Exhibit "J"
 

Ma

100b 24?2 3745

USAFOREVER

STAGE PAID

ON, TN
18

-00

15036-06

 

USAFOREVER, USAFOREVER | USAFOREVER” USAFOREVER

 

 
